Citation Nr: 0927399	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran had active service from December 1987 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 Administrative Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that determined the need for an extension 
of entitlement to additional training was not necessary based 
on the Veteran's education and employment status.  

The Veteran currently resides in Wyoming, and in May 2007, he 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in Cheyenne, Wyoming.  A 
transcript of his testimony is associated with the claims 
file.

The case was initially before the Board in August 2008, at 
which time, the Board determined that the record contained 
inconsistencies, and remanded the matter back to the RO for 
additional development.  After completion of development the 
Veteran requested another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks additional vocational rehabilitation 
benefits.  The record reflects that the Veteran has earned an 
associates degree in his chosen field of Information 
Technology/Computer Science; however, he asserts that he is 
not currently "employment ready" because he does not yet 
have a 4-year bachelor's degree in his chosen field.  More 
specifically, the Veteran maintains that at the time his 
rehabilitation plan was proposed, an associates degree in 
information technology would have been adequate; however, at 
present, he requires a 4-year degree in order to obtain 
suitable employment.  

Pursuant to the August 2008 remand, the Veteran submitted 
additional information regarding his employment history, 
including tax returns showing annual income, job search 
activity, a resume, and additional correspondence requesting 
additional training to obtain a 4-year degree.  

Other evidence in the claims file appears to suggest that the 
Veteran may be doing well as a director of his own consulting 
IT business.  Nevertheless, the Veteran, in April 2009 
correspondence to the RO, requested another Board hearing, 
and given his submission of additional evidence pursuant to 
the Remand instructions, another hearing will be provided.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the hearing 
before a Veterans Law Judge, either at 
the RO or via video-conference per the 
Veteran's request.  The RO should notify 
the Veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




